Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 09/15/22, applicants have amended claims 2-5, 9-10, 12-15, 19-20; cancelled claim 6; and added new claims 21-22.

Terminal Disclaimer
The terminal disclaimer filed on 04/04/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,843,218 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 21 and 22, lines 1-2 each, it is unclear what applicants intended to mean by claiming “a quantity of adhesive activator connected to the activator sprayer, the adhesive activator operable to destabilize the adhesive to increase a tack of the adhesive to promote rapid binding”.  No source/supply of activator connected to the activator sprayer is taught in the applicants’ specification or Drawings.  However, applicants’ specification teaches (see page 3 or PGPUB para [0010]) The activator is configured to chemically destabilize the adhesive, causing it to be instantly tacky (providing configuration to the activator).  For the purpose of examination, a quantity of adhesive activator supplied to the activator sprayer, the adhesive activator is configured to destabilize the adhesive to increase a tack of the adhesive to promote rapid binding.” is assumed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-5, 8-9, 11, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as obvious over by Lee et al (US 2008/0105200A1) in view of Williams et al (US 2007/0119542 A1).
Regarding claims 1 and 11, Lee et al discloses (see Figs 2, 7-8, see paragraph [0056]) an adhesive application apparatus comprising: a roll applicator (32) configured to roll- apply an adhesive to a substrate; an activator sprayer (54) positioned downstream of the application direction, the activator sprayer configured to spray an adhesive activator on the substrate after the application of the adhesive; and wherein the activator sprayer is capable of causing an activator spray contact on approximately 5%-85% or less than 100% the surface of the substrate (since Lee et al teaches the spray nozzle 54 is automatically controlled, positioning of the spray nozzle relative to the profile is controlled, see paragraph [0049]), and alternative uses and arrangements of parts of the application apparatus, see paragraph [0064]), although the apparatus applying a complete spray profile or surface area of a substrate is taught in Lee et al (see para [0018]). In any event, Williams et al teaches providing a full coverage with the spray of activator solution or spraying an activator solution to cover less than a majority of the surface area (see para [0026] and [0030] and claim 44) in the application of activator solution on activatable surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the activator sprayer causing an activator spray contact less than 100 percent or within the range of 5%-85% of the surface of the substrate in Lee et al to apply the desired pattern surface on the substrate as taught by Williams et al (see para [0030]). In addition, it is the position of the examiner that applicants’ disclosure provides no evidence of criticality with regard to the spray contact percentage of the surface of the substrate.
With respect to claims 4 and 14, in Lee et al the sprayer is a spray gun.
Regarding claims 5 and 15, in Lee et al the sprayer is a mechanized sprayer (see paragraph [0049))).
As to claims 8 and 18, in Lee et al (see Fig 2) the roll applicator is formed as a primary roller in contact with the substrate, a secondary roller in contact with the primary roller, and an adhesive trough formed between the primary roller and the secondary roller.
Regarding claims 9 and 19, in Lee et al the activator is capable of being applied in at a volume ratio of 25:1 to 2.5:1 activator to adhesive.

Claim(s) 11, 14-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Lee et al (US 2008/0105200A1).
Regarding claim 11, Lee et al discloses (see Figs 2, 7-8, see paragraph [0056]) an adhesive application apparatus comprising: a roll applicator (32) configured to roll- apply an adhesive to a substrate; an activator sprayer (54) positioned downstream of the application direction, the activator sprayer configured to spray an adhesive activator on the substrate after the application of the adhesive; and wherein the activator sprayer is capable of causing an activator spray contact less than 100% of the surface of the substrate (since a complete coverage of the surface of the substrate 100% (see para [0018]) can be considered as ~ 99.999 % application, which is less than 100%). In any event, with a touching or overlapping range is found in the prior art, this is considered sufficient to support a holding of obviousness. In re Malagari, 182 USPQ 549. In addition, it is the position of the examiner that applicants’ disclosure provides no
evidence of criticality with regard to the spray contact percentage of the surface of the substrate.
With respect to claim 14, in Lee et al the sprayer is a spray gun.
Regarding claim 15, in Lee et al the sprayer is a mechanized sprayer (see paragraph [0049)]).
As to claim 18, in Lee et al (see Fig 2) the roll applicator is formed as a primary roller in contact with the substrate, a secondary roller in contact with the primary roller, and an adhesive trough formed between the primary roller and the secondary roller.
Regarding claim 19, in Lee et al the activator is capable of being applied in ata volume ratio of 25:1 to 2.5:1 activator to adhesive.

Claim(s) 11-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Huber et al (US 5,670,211).
Regarding claim 11, Huber et al discloses (Fig. 3) an adhesive application apparatus comprising: a roll applicator (10) configured to roll-apply an adhesive to a substrate; an activator sprayer (42) positioned downstream of the application direction, the activator sprayer positioned in a direction (as the substrate moves) to spray an adhesive activator on the substrate after the application of the adhesive; and wherein the activator sprayer is capable of causing an activator spray contact less than 100% of the surface of the substrate (since Huber et al teaches the spray nozzle provides independent control of the liquid and spray pattern to apply the desired texture surface on the substrate, see column 9, lines 12-21, no specific % coverage of the surface is
taught in Huber et al, and close to 100% ~ 99.999 % is considered to be less than 100% of the surface of the substrate in case a complete application of activator is sought in Huber et al). In any event, with a touching or overlapping range is found in the prior art, this is considered sufficient to support a holding of obviousness. In re Malagari, 182 USPQ 549. In addition, it is the position of the examiner that applicants’ disclosure provides no evidence of criticality with regard to the spray contact percentage of the surface of the substrate.
As to claim 12, in Huber et al a conveyor (44) configured to allow movement of the substrate in an application direction, the roll applicator configured to apply the adhesive to the substrate on the conveyor.
As to claim 13, in Huber et al the substrate is a foam (see column 1, lines 15-21, claims 2 &5 and Fig 3), the foam (12) positioned on the conveyer 44.
With respect to claim 14, in Huber et al the sprayer is a spray gun (nozzle).
Regarding claim 15, in Huber et al the sprayer is a mechanized sprayer (independently controlled nozzle, column 3, lines 13-21).
As to claim 18, in Huber et al (see Fig 2) the roll applicator (10) is formed as a primary roller (26) in contact with the substrate, a secondary roller (30) in contact with the primary roller, and an adhesive trough formed between the primary roller and the secondary roller.
Regarding claim 19, in Huber et al the activator is capable of being applied in at a volume ratio of 25:1 to 2.5:1 activator to adhesive.

Claim(s) 1, 3-5, 8-9, 11-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Huber et al (US 5,670,211) in view of Williams et al (US 2007/0119542 Al).
Regarding claims 1 and 11, Huber et al discloses (Fig. 3) an adhesive application apparatus comprising: a roll applicator (10) configured to roll-apply an adhesive to a substrate; an activator sprayer (42) positioned downstream of the application direction, the activator sprayer positioned in a direction (as the substrate moves) to spray an adhesive activator on the substrate after the application of the adhesive; and wherein the activator sprayer is capable of causing an activator spray contact 5%-85% or less than 100% of the surface of the substrate (since the spray nozzle provides independent control of the liquid and spray pattern, see column 3, lines 12-21 and no specific % coverage of the surface is taught in Huber et al). In any event, Williams et al teaches spraying an activator solution to cover less than a majority of the surface area (see para [0026] and [0030] and claim 44) in the application of activator solution on activatable surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the activator sprayer causing an activator spray contact 5%-85% or less than 100 percentage of the surface of the substrate in Huber et al to apply the desired pattern surface on the substrate as taught by Williams et al (see para [0030]). In addition, it is the position of the examiner that applicants’ disclosure provides no evidence of criticality with regard to the spray contact percentage of the surface of the substrate.
As to claims 2 and 12, in Huber et al a conveyor (44) configured to allow movement of the substrate in an application direction, the roll applicator configured to apply the adhesive to the substrate on the conveyor.
As to claims 3 and 13, in Huber et al the substrate is a foam (see column 1, lines 15-21, claims 2 &5 and Fig 3), the foam (12) positioned on the conveyer 44..
With respect to claims 4 and 14, in Huber et al the sprayer is a spray gun (nozzle).
Regarding claims 5 and 15, in Huber et al the sprayer is a mechanized sprayer (independently controlled nozzle, column 3, lines 13-21).
As to claims 8 and 18, in Huber et al (see Fig 2) the roll applicator (10) is formed as a primary roller (26) in contact with the substrate, a secondary roller (30) in contact with the primary roller, and an adhesive trough formed between the primary roller and the secondary roller.
Regarding claims 9 and 19, in Huber et al the activator is capable of being applied in at a volume ratio of 25:1 to 2.5:1 activator to adhesive.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al (US 5,670,211) alone or in view of Williams et al (US 2007/0119542 A1) as applied to claim 11 above, in view of/further in view of Frezza et al (US 7,014,724).
Huber et al teaches a plurality of activator sprayer but a plurality of activator sprayers arranged to spray along a width of the substrate is not specifically taught in Huber et al. Frezza et al discloses a plurality of activator sprayers arranged to spray along a width of the substrate (see Fig 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of activator sprayers arranged to spray along a width of the substrate to coat the entire width of the substrate.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al (US 5,670,211) or Lee et al alone and/or in view of Williams et al (US 2007/0119542 A1) as applied to claims 1 and 11 above, in view of/further in view of D. MacLaurin (US 2,118,212).
Huber et al lacks teaching a movable sprayer. However, in coating industries moving a sprayer relative to the substrate or a sprayer moving relative to the substrate is Known in the art. For instance; D. MacLaurin discloses movable sprayers (see claims 1 and 6; and Fig 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a moving sprayer in Huber et al or Lee et al to continuously coat and apply thin coating onto the substrate.

Allowable Subject Matter
Claims 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  although Huber teaches a foam substrate and an activator sprayer (42) capable of supplying a quantity of adhesive activator destabilizing the adhesive, as applicants argue, in Huber et al the activator transforms the foam from a flexible material to a rigid material.  As such, the closest prior art of record, Huber et al fails to teach each and every limitation of the instant invention.  Specifically, fails to teach or reasonably suggest the claimed adhesive application apparatus comprising, inter alia (see claims 1, 3, 11, 13), a quantity of adhesive activator supplied to the activator sprayer, the adhesive activator is configured to destabilize the adhesive to increase a tack of the adhesive to promote rapid binding.

Response to Arguments
Applicant's arguments filed 09/15/22 have been fully considered but they are not persuasive. 
Applicants argue (see Remarks page 6) “The fact remains that both primary references, Lee and Huber, require complete coverage of the substrate by the so called “activator.” This has been confirmed by the PTAB and is in direct contrast to the claimed invention of claims 1 and 11. Thus, Lee and Huber would fail to operate as intended if modified as proposed.  As included in the rejection above Williams et al teaches the application of activating solution to cover less than a majority of the surface area of the activatable adhesive layer.  It is noted that PTAB has not reviewed a 103 rejection over the reference to Lee or Huber et al alone and/or in view of Williams et al.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (see Remarks page 7), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Reading the reference to Williams et al, in using an adhesive application apparatus applying an adhesive layer and spraying activator solution on the adhesive layer as shown by Heber et al or Lee et al, a person of ordinary skill in the art would cover less than a majority of the surface area of the substrate the substrate with adhesive layer to apply the desired pattern surface on the substrate as taught by Williams et al (see para [0030] and claim 44).
Applicants further argue (see page 8) Examiner attempts to use obviousness reasoning based on touching or overlapping ranges. This is incorrect. Lee requires complete i.e. 100% coverage of the so-called activator over the so called adhesive. The claimed limitation requires less than 100% coverage. Less than 100% does not touch a range of 100%. It by definition is not 100% and cannot “touch” or overlap that range. Examiners reasoning here is flawed.  As such, Applicant respectfully asserts that the 35 U.S.C. 103 rejection based on Lee is overcome, and respectfully requests that the Examiner remove this rejection”.  
Examiner respectfully disagrees with the argument above because one of ordinary skill in the art would consider 99.9%, 99.99%, or 99.999% to be less than 100%.  This range is found to be touching or overlapping range in comparison to Lee’s complete coverage (100%) of the activator over the adhesive layer.  With a touching or overlapping range is found in the prior art, this is considered sufficient to support a holding of obviousness. In re Malagari, 182 USPQ 549. In addition, it is the position of the examiner that applicants’ disclosure provides no evidence of criticality with regard to the spray contact percentage of the surface of the substrate.  
For at least the reasons described above the examiner maintains the 103 art rejections of claims 1-5, 7-15, and 17-20 over the references to Lee or Huber alone and or in combination with Williams et al.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/